Case: 1:14-cv-05617 Document #: 100 Filed: 03/19/19 Page 1 of 2 PagelD #:621

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
UNITED STATES OF AMERICA, No. 1:14-cv-05617

Plaintiff,

)

)

)

) ORDER ENTERING JUDGMENT OF
DENATURALIZATION
ENAAM MAHMOUD ARNAOUT, UNDER SEAL
)

)

)

)

Defendant.

 

Based upon the First Amended Complaint to Revoke Naturalization, filed by the United
States on January 18, 2017, Doc. No. 54, the Parties’ Joint Motion for Consent Judgment;
Defendant Enaam Mahmoud Arnaout (“Defendant”) having been advised by counsel; this Court
having jurisdiction over this matter pursuant to 8 U.S.C. § 1451(a) and 28 U.S.C. §§ 1331 and
1345; the Parties having filed a Joint Motion for Consent Judgment: and Defendant having
admitted that he procured his naturalization illegally as described in Count III of the Complaint;
it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

1. The Joint Motion for Consent Judgment is GRANTED;

Zs In accordance with the Joint Motion for Consent Judgment, judgment is

ENTERED in favor of the United States of America and against Defendant;

3. The Court FINDS and DECLARES that Defendant procured his U.S. citizenship

illegally as set forth in the Parties’ Joint Motion for Consent Judgment;

4, The order admitting Defendant to U.S. citizenship is REVOKED and SET

ASIDE, effective as of the original date of the order, March 10, 1994;

5. Certificate of Naturalization No. 20910984 issued to Defendant is CANCELLED,
Case: 1:14-cv-05617 Document #: 100 Filed: 03/19/19 Page 2 of 2 PagelD #:622

effective as of the original date of the order, March 10, 1994;

6. Defendant is forever RESTRAINED and ENJOINED from claiming any rights,

privileges, benefits, or advantages related to U.S. citizenship;

7. Defendant shall, within ten days of the effective date of this Order, surrender and

deliver by overnight express courier his Certificate of Naturalization No. 20910984, any

and all U.S. passports issued to him, and any other indicia of U.S. citizenship (e.g. voter

registration cards), including and copies thereof, in his possession and control, and to

make good faith efforts to recover and then surrender any copies thereof that he knows

are in the possession or control of others) to counsel for Plaintiff, Anthony D. Bianco;

8. This judgment shall be effective as of December 31, 2019; and

9. This Court shall RETAIN JURISDICTION for any disputes which may arise as to

any breach or enforceability of the Settlement Agreement filed separately with this Court

in this matter between Plaintiff and Defendant.

IT IS FURTHER ORDERED THAT the Parties shall appear for a hearing on January 10,
2020, at which Defendant must demonstrate that he has complied with this Order, unless the

Government provides notice prior to the hearing that Defendant has fully complied.

SO ORDERED.

 

DATED: March 19, 2019

 
